Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments to independent claims do not overcome the prior arts of record. Accordingly, the added limitations have been mapped to citations from the previous prior arts.
Amendments and arguments do not overcome the abstract idea rejections. Accordingly, it is maintained that the claimed invention is not necessarily rooted in computer technology and therefore does not demonstrate an improvement in the computer itself.
	The independent claims generally recite receiving a source code file that include test case definition files for instructing a system under test (SUT) to implement a set of testing steps to be performed by the SUT. The system under test given its broadest reasonable interpretation could be anything from testing a computer-implemented method for detecting insurance fraud to testing a software application. Hence, the invention is not necessarily rooted in computer technology. Furthermore, even if the SUT is defined as a computer environment nothing within in the claims define what is achieved by the testing steps and how the testing steps are novel. In other words, the claimed invention can perform any test within any computer environment and generate any test results. However, nothing in the specifications nor claims demonstrate a specific way to perform a test, rather, it merely describes at a high level of generality defining a test, performing a test, and generating test results. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018).
	Claim 1 recites the following:
	A computer-implemented method, comprising: receiving, by a protocol server, a source code file, wherein the source code file includes a test case definition file (TCDF), [Additional elements that do amount to more than the judicial exception, i.e., computer and server. Abstract idea of receiving data.]
	wherein the TCDF includes parameters for a test case, preparation steps related to the test case, and a plurality of test case blocks, [Abstract data types.]
	wherein each test case block of the plurality of test case blocks includes: a set of testing steps and a certificate defining a validity of potential responses of performing the testing steps; [Abstract data types]
	outputting, by the server to a system under test (SUT), the source code file with an instruction for the SUT to execute the source code file in order to implement the set of testing steps for each of the plurality of test case blocks; [Abstract idea of outputting data and executing a test.]
	receiving, by the server from the SUT, a plurality of responses; defining a subset of the plurality of responses; [Abstract idea of receiving data.]
	comparing, by the server, each of the responses in the subset against the certificates of the test case blocks; and [Abstract idea of comparing data.]
	generating, by the server, a test result based on the comparisons. [Abstract idea of outputting results]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and server.
	Claim 2 recites the following:
	The computer-implemented method of claim 1, wherein a first of the test case blocks includes a first type of certificate that is configured to verify a single command of the first test case block, [Abstract data types.]
	wherein defining the subset of the plurality of responses includes: [Abstract idea of comparing data.]
	applying a selector defined in the first type of certificate to the plurality of responses, wherein the selector includes one or more filter parameters for defining the subset of the plurality of responses, [Abstract idea of analyzing data.]
	wherein comparing each of the responses in the subset against the certificates of the test case blocks includes: [Abstract idea of analyzing data.]

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and server.
	Claim 3 recites the following:
	The computer-implemented method of claim 2, wherein the single element under testing is a comparison for determining whether a response includes an addressable entity, [Abstract idea of analyzing data.]
	wherein the addressable entity includes an addressable variable specified in the TCDF. [Abstract data type.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.

	Claim 4 recites the following:
	The computer-implemented method of claim 1, wherein a first of the test case blocks includes a first type of certificate that is configured to verify a plurality of commands of the first test case block, [Abstract data types.]
	wherein defining the subset of the plurality of responses includes: [Abstract idea of comparing data.]
	applying a selector defined in the first type of certificate to the plurality of responses, wherein the selector includes one or more predefined filter parameters for defining the subset of the plurality of responses, [Abstract idea of analyzing data.]
	wherein comparing each of the responses in the subset against the certificates of the test case blocks includes: [Abstract idea of analyzing data.]
	applying each response of the subset of the plurality of responses to a plurality of elements under testing for determining a validity of each response of the subset of the plurality of responses with respect to the first type of certificate. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.

	Claim 5 recites the following:
	The computer-implemented method of claim 4, wherein the elements under testing are selected from the group consisting of: a command, a request frame of a command, and a response frame of a command. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and server.
	Claim 6 recites the following:
	The computer-implemented method of claim 4, wherein the one or more predefined filter parameters for defining the subset of the plurality of responses are selected from the group consisting of: a timestamp, an addressable data element that includes a request frame of at least one of the plurality of commands of the first test case block, and a response frame of at least one of the plurality of commands of the first test case block. [Abstract data types]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and server.
	Claim 7 recites the following:
	The computer-implemented method of claim 1, wherein a first of the test case blocks includes a first type of certificate that is configured to verify a plurality of commands of the first test case block, [Abstract idea of analyzing data.]
	wherein defining the subset of the plurality of responses includes: [Abstract idea of comparing data.]
	applying a selector defined in the first type of certificate to the plurality of responses, wherein the selector includes one or more filter parameters for defining a first subset of the plurality of responses, [Abstract idea of analyzing data.]
	applying a categorizer defined in the first type of certificate to the first subset of the plurality of responses for defining a second subset of the plurality of responses, wherein the categorizer includes one or more predefined properties for filtering the first subset of the plurality of responses to define the second subset of the plurality of responses, [Abstract idea of analyzing data.]
	wherein comparing each of the responses in the subset against the certificates of the test case blocks includes: [Abstract idea of analyzing data.]
	applying each response of the second subset of the plurality of responses to a plurality of elements under testing for determining a validity of each response of the second subset of the plurality of responses with respect to the first type of certificate. [Abstract idea of analyzing data.]

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and server.
	Claim 8 recites the following:
	The computer-implemented method of claim 7, wherein the one or more predefined properties are selected from the group consisting of: a total number of responses in the first subset of the plurality of responses, and a returned index of a response of the first subset of the plurality of responses. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and server.
	Claims 9-16 are rejected based on similar rationale given to claims 1-8.
	Claims 17-20 are rejected based on similar rationale given to claims 17-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. US 2017/0153971 (hereinafter “Fan”), in view of Matsui US 6,560,723 (hereinafter “Matsui”).
	Regarding claim 1, Fan teaches: A computer-implemented method, comprising: [FIG. 5]
	receiving, by a  server, a source code file, wherein the source code file includes a test case definition file (TCDF), [FIG. 5 and 0074: “In embodiments, the parameter processing sub-module 560 of first module management system 550 may be configured to process a set of sub-routine parameters of the globalization sub-routines. Processing the set of sub-routine parameters may be directed toward identifying one or more globalization testing operations to perform on the globalization data… In embodiments, detecting the set of sub-routine parameters may include making use of a specialized source code analysis technique configured to parse the syntax of the resolved sub-routines and ascertain call-outs and keywords (e.g., language, locale, format, character, time, logical orders of sub-routines) that pertain to the globalization tasks.”]
	wherein the TCDF includes parameters for a test case, preparation steps related to the test case, and a plurality of test case blocks, [FIG. 5 and 0077: “Analyzing the sub-routine parameters may include using a machine learning technique configured to determine the function of the sub-routine parameter and match it to a corresponding globalization testing operation.”]
	wherein each test case block of the plurality of test case blocks includes: a set of testing steps and a certificate defining a validity of potential responses of performing the testing steps; [FIG. 5 and 
	outputting, by the server to a system under test (SUT), the source code file with an instruction for the SUT to execute the source code file in order to implement the set of testing steps for each of the plurality of test case blocks; [FIG. 5 and 0081: “Aspects of the disclosure relate to a second module management system 570 including a globalization testing sub-module 571 configured to implement aspects of a method for globalization testing. In embodiments, the globalization testing sub-module 571 may be located on a computer or network that is physically separate from the globalization testing management system 505 and the first module management system 550.”]
	receiving, by the server from the SUT, a plurality of responses; [FIG. 5 and 0083: “At globalization test output provision operation 574, the globalization test output generated at globalization test output determination operation 573 may be provided to one or more devices, organizations, individuals, or other entities. In embodiments, the globalization test output may be provided to the client from whom the set of product development data 504 was received.”]
	comparing, by the server, each of the responses against the certificates of the test case blocks; and [FIG. 5 and 0083: “In embodiments, at test output presentation operation 576 the second module management system 570 may be configured to present the test output. Presenting the test output may include generating a visual explanation (e.g., slideshow, interactive walkthrough) of the globalization operations performed on the globalization data”; and 0084: “globalization verification test”]

	Fan does not expressively disclose a protocol server but does teach “a computer or network that is physically separate from the globalization testing management system 505 and the first module management system 550” (Fan, figures 5 and paragraph 0081). Additionally, Fan does not expressively disclose defining a subset of the plurality of responses but does teach “globalization sub-routines may include a sequence of program instructions configured to perform a task associated with one or more aspects of the globalization process” (Fan, paragraph 0073).
	Matsui teaches: protocol server [col. 1 ln. 10: “protocol test system”]
	defining a subset of the plurality of responses [FIG. 14 and col 5 ln 61: “Data analyzing function unit 20 acquires the bit data collected at line monitoring function unit 10 on the basis of information defined for each protocol (S301), and converts it into each communication protocol message format (S302). Specifically, at S302, a message ID is analyzed, and from the message ID information, each processing is performed such as message name (type) determination, each message format conversion, message parameter analysis, sequence flow analysis for each line or over a plurality of lines, information analysis for each communication layer, and communication protocol adaptability (true/false) determination.”]
	in the subset [FIG. 14 and col 5 ln 61]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Fan’s server with Matsui protocol test system thereby devising a protocol test server. One with skill would have been motivated to have combined the prior arts because both inventions are focused on testing software compliance. Fan arguably teaches testing protocol compliance but does not use the term protocol. Matsui expressively uses the term protocol and one with skill would find the testing methods analogous.
	Claim 9 is rejected based on the same citations and rationale given to claim 1.
Claim 17 is rejected based on the same citations and rationale given to claim 1.
Examiner’s Comments
No prior art rejections were given to claims 2-8, 10-16 and 18-20.
As per claim 2 the prior arts do not teach nor suggest the limitations as follows:
	The computer-implemented method of claim 1, wherein a first of the test case blocks includes a first type of certificate that is configured to verify a single command of the first test case block,
	wherein comparing each of the responses against the first type of certificate includes:
	applying a selector defined in the first type of certificate to the plurality of responses, wherein the selector includes one or more filter parameters for defining a subset of the plurality of responses, and
	applying each response of the subset of the plurality of responses to a single element under testing for determining a validity of each response of the subset of the plurality of responses with respect to the first type of certificate.
	Claims 10 and 11 recite similarly to claim 2. Claims 3, 11 and 19 depend from said claims and therefore incorporate the recited subject matter.
As per claim 4 the prior arts do not teach nor suggest the limitations as follows:
	The computer-implemented method of claim 1, wherein a first of the test case blocks includes a first type of certificate that is configured to verify a plurality of commands of the first test case block,
	wherein comparing each of the responses against the first type of certificate includes:	applying a selector defined in the first type of certificate to the plurality of responses, wherein the selector includes one or more predefined filter parameters for defining a subset of the plurality of responses, and
	applying each response of the subset of the plurality of responses to a plurality of elements under testing for determining a validity of each response of the subset of the plurality of responses with respect to the first type of certificate.

As per claim 7 the prior arts do not teach nor suggest the limitations as follows:
	The computer-implemented method of claim 1, wherein a first of the test case blocks includes a first type of certificate that is configured to verify a plurality of commands of the first test case block,
	wherein comparing each of the responses against the first type of certificate includes:
	applying a selector defined in the first type of certificate to the plurality of responses, wherein the selector includes one or more filter parameters for defining a first subset of the plurality of responses,
	applying a categorizer defined in the first type of certificate to the first subset of the plurality of responses for defining a second subset of the plurality of responses, wherein the categorizer includes one or more predefined properties for filtering the first subset of the plurality of responses to define the second subset of the plurality of responses, and
	applying each response of the second subset of the plurality of responses to a plurality of elements under testing for determining a validity of each response of the second subset of the plurality of responses with respect to the first type of certificate.
	Claim 15 recites similarly to claim 7. Claims 8 and 16 depend from said claims and therefore incorporate the recited subject matter.
Generally the prior arts teach methods for testing protocols for verification. Said claims build on the prior arts and details specific steps for implementing the verification test.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113